       Case 2:19-cv-02496-DDC-JPO Document 138 Filed 11/13/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

SUSAN NORWOOD,

                             Plaintiff,

v.                                                      Case No. 19-2496-DDC

UNITED PARCEL SERVICE, INC.,

                             Defendant.

                                          ORDER

        Plaintiff, Susan Norwood, has filed a motion in limine (ECF No. 120) to preclude

defendant from using its affirmative defenses as evidence in summary-judgment briefing

or at trial. Defendant, United Parcel Service, Inc. (“UPS”), opposes the motion (ECF No.

129), arguing there is no basis to preclude the evidence. As discussed below, the court

denies plaintiff’s motion.

Background

        Plaintiff served her first interrogatories and requests for production on December

26, 2019, including Interrogatory No. 6, which read, “State all facts that support each of

the affirmative defenses you intend to assert, or have asserted, during the course of this

litigation.”1 Defendant served its initial responses on January 29, 2020, objecting to the

interrogatory on several grounds, but responding, subject to the objection, with a page-long




1
    ECF No. 25; ECF No. 120-1.

O:\ORDERS\19-2496-DDC-120.DOCX
        Case 2:19-cv-02496-DDC-JPO Document 138 Filed 11/13/20 Page 2 of 6




recitation of allegations supporting its affirmative defenses and incorporating its answer to

another interrogatory.2

          During discovery, defendant has taken the position that plaintiff violated a non-

disclosure agreement and made numerous recordings in violation of UPS policy.3 During

plaintiff’s deposition, completed on September 11, 2020, defense counsel asked plaintiff

about producing confidential personnel records and other proprietary information “she

apparently collected during her employment with UPS, despite her claims that she had

returned her UPS-issued laptop.”4 Defendant served its fifth supplemental responses on

October 6, 2020, adding another page of supporting allegations to its interrogatory answer,

including references to plaintiff’s alleged violations.5

          When plaintiff filed the instant motion, defendant had not filed an answer to the

amended complaint; rather, there was a pending motion to dismiss, or in the alternative,

for a more definite statement as to plaintiff’s amended complaint.6 The court entered an

order on that motion on September 29, 2020, granting it in part and denying it in part.7




2
    ECF No. 26; ECF No. 120-1.
3
    ECF No. 129 at 1.
4
    Id. at 1.
5
    ECF No. 120-1.
6
    ECF Nos. 13, 14.
7
    ECF No. 108.
                                              2
       Case 2:19-cv-02496-DDC-JPO Document 138 Filed 11/13/20 Page 3 of 6




Plaintiff filed her second amended complaint on October 14, 2020.8 On October 28, 2020,

defendant filed its answer and affirmative defenses.9

Analysis

        Plaintiff has titled this filing a “motion in limine,” but as defendant asserts, it appears

to be, in effect, a motion for protective order. The court has not set deadlines for motions

in limine ahead of the September 7, 2021 trial date. What plaintiff seeks is an order

precluding defendant from using its affirmative defenses that were included in its discovery

responses and recently-filed answer. Plaintiff argues defendant cannot raise affirmative

defenses, then object to discovery related to those affirmative defenses and decline to take

depositions related to them. Plaintiff argues she has been prejudiced by defendant’s failure

to timely supplement. Accordingly, plaintiff argues this evidence should not be considered

either on summary judgment or at trial.

        As an initial matter, plaintiff hasn’t met her burden for showing she’s entitled to

relief. Rule 26(c) provides that upon a showing of good cause, a court may “issue an order

to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense. Discovery may be proscribed or limited to prevent abuse.10 The court has

broad discretion to decide when a protective order is appropriate and what degree of




8
    ECF No. 121.
9
    ECF No. 133.
10
  In re Urethane Antitrust Litig., No. 04-MD-1616-JWL, 2010 WL 4226214, at *2 (D.
Kan. Oct. 21, 2010).
                                           3
      Case 2:19-cv-02496-DDC-JPO Document 138 Filed 11/13/20 Page 4 of 6




protection is required.11 The party seeking a protective order has the burden to demonstrate

good cause.12

       Plaintiff has not made any effort to meet these standards. Beyond asserting that

defendant acted unfairly by failing to timely supplement, plaintiff offers no additional

factual arguments. Plaintiff offers no case law in support of her motion and did not file a

reply in support of her motion. As the court has previously directed plaintiff’s counsel

(see, e.g., ECF No. 115), it’s not inclined to grant discovery motions when counsel fails to

set forth any applicable case law or analyze any of the relevant factors. For that reason

alone, the court denies plaintiff’s motion.

       Notwithstanding plaintiff’s inadequate briefing, the court will briefly note that it is

not persuaded defendant has failed to timely supplement its interrogatory answers. When

plaintiff filed her motion, defendant’s answer and affirmative defenses weren’t yet due.

The record reflects defendant’s five supplemental answers to the interrogatories, which

appear to have been served as defendant obtained more information through discovery.

Based on the record, the court concludes defendant has seasonably supplemented its

interrogatory answers and has not waived any affirmative defenses.



11
  See Rohrbough v. Harris, 549 F.3d 1313, 1321 (10th Cir. 2008) (“The modification of a
protective order, like its original entry, is left to the sound discretion of the district court.”);
see also Univ. of Kan. Ctr. For Research, Inc. v. United States, No. 08-2565, 2010 WL
571824, at *3 (D. Kan. Feb. 12, 2010) (citing MGP Ingredients, Inc. v. Mars, Inc., 245
F.R.D. 497, 500 (D. Kan. 2007)) (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36
(1984)).
12
  Aikens v. Deluxe Fin. Servs., Inc., 217 F.R.D. 533, 534 (D. Kan. 2003) (citing Reed v.
Bennett, 193 F.R.D. 689, 691 (D. Kan. 2000)).
                                                 4
           Case 2:19-cv-02496-DDC-JPO Document 138 Filed 11/13/20 Page 5 of 6




            As to plaintiff’s argument about depositions, the court declines to grant any relief at

this stage. Plaintiff’s counsel has apparently asked for certain depositions “to address these

affirmative defenses,”13 and represents defense counsel refused the request. But defense

counsel notes plaintiff has already taken 11 depositions in this case, some of which

addressed the affirmative defenses. Defendant’s corporate representative testified about

the affirmative defenses, including the defense related to plaintiff’s recording of

conversations and her alleged violations of the non-disclosure agreement.14                    The

continuation of two fact-witness depositions occurred after defendant supplemented its

answer.15 And during plaintiff’s continued deposition, plaintiff herself testified about the

topics at issue here.16        After these depositions occurred, defendant “believed it had

sufficient evidence to support its after-acquired evidence defense,”17 which it then asserted

in its October 28, 2020 answer and affirmative defenses.

            It appears plaintiff’s characterization of defendant’s refusal to take additional

depositions is inaccurate. Defendant represents – and the e-mail correspondence reflects –

counsel has been open to revisiting the issue of additional depositions once the court ruled




13
     ECF No. 120 at 1.
14
     ECF No. 129 at 5.
15
     Id.
16
     Id. at 4.
17
     Id. at 5; ECF No. 129-1.
                                                   5
        Case 2:19-cv-02496-DDC-JPO Document 138 Filed 11/13/20 Page 6 of 6




on an extension of discovery.18 Defendant also points out plaintiff has gone over her

deposition limit and has not requested leave to take additional depositions.19 For these

additional reasons, the court is persuaded a protective order is not warranted.

           IT IS THEREFORE ORDERED that plaintiff’s motion in limine (ECF No. 120)

is denied.

          Dated November 13, 2020, at Kansas City, Kansas.

                                            s/ James P. O’Hara
                                          James P. O’Hara
                                          U. S. Magistrate Judge




18
     ECF No. 129 at 5.
19
     Id. at 6.
                                             6
